 



Exhibit 10.2
Allegheny Energy Service Corporation
800 Cabin Hill Drive
Greensburg, PA 15601
October 18, 2006
David M. Feinberg
c/o Allegheny Energy, Inc.
800 Cabin Hill Drive
Greensburg, PA 15601
Dear David:
     You and Allegheny Energy Service Corporation (“AESC”) for itself and as
agent for its parent, Allegheny Energy, Inc. (“AEI”), the affiliates and
subsidiaries of AESC and AEI (the “AE Companies”), and any successors or assigns
of any of the foregoing, entered into an Offer of Employment (the “Offer
Letter”) dated as of June 21, 2004 (attached hereto as Exhibit A). You, AESC,
and AEI have agreed that, effective October 18, 2006, you will no longer serve
as Deputy General Counsel and that instead you will serve as Vice President and
General Counsel. Accordingly, certain indemnification provisions are being
granted to you coincident with your appointment. It is hereby agreed that the
following indemnification provisions shall be a supplement to other employment
provisions documented in the Offer Letter:
     (a) AESC agrees that (i) if you are made a party, or are threatened to be
made a party, to any threatened or actual action, suit or proceeding, whether
civil, criminal, administrative, investigative, appellate or other (each, a
“Proceeding”) by reason of the fact that you are or were a director, officer,
employee, agent, manager, consultant or representative of any of the AE
Companies or are or were serving at the request of any of the AE Companies as a
director, officer, member, employee, agent, manager, consultant or
representative of another entity or (ii) if any claim, demand, request,
investigation, dispute, controversy, threat, discovery request or request for
testimony or information (each, a “Claim”) is made, or threatened to be made,
that arises out of or relates to your service in any of the foregoing
capacities, then you shall promptly be indemnified and held harmless by AESC to
the fullest extent legally permitted or authorized by AESC’s or AEI’s
certificate of incorporation, bylaws or Board resolutions or, if greater, by the
laws of the State of Maryland, against any and all costs, expenses, liabilities
and losses (including, without limitation, attorneys’ fees, judgments, interest,
expenses of investigation, penalties, fines, ERISA excise taxes or penalties and
amounts paid or to be paid in settlement) incurred or suffered by you in
connection therewith, and such indemnification shall continue as to you even if
you have ceased to be a director, member, employee, agent, manager, consultant
or representative of AESC or other entity and shall inure to the benefit of your
heirs, executors and administrators. AESC shall advance to you all costs and
expenses incurred by you in connection with any such Proceeding or Claim within
thirty (30) days after receiving written notice requesting such an advance. Such
notice shall include, to the extent required by

 



--------------------------------------------------------------------------------



 



applicable law, an undertaking by you to repay the amount advanced if you are
ultimately determined not to be entitled to indemnification against such costs
and expenses.
     (b) Neither the failure of any of the AE Companies (including the Board of
Directors of Allegheny Energy, Inc. (the “Board”), independent legal counsel or
stockholders) to have made a determination in connection with any request for
indemnification or advancement under (a) above, that you have satisfied any
applicable standard of conduct, nor a determination by AESC (including the
Board, independent legal counsel or stockholders) that you have not met any
applicable standard of conduct, shall create a presumption that you have not met
an applicable standard of conduct.
     AESC represents and warrants that AESC and AEI are authorized to enter into
this letter agreement and to perform their obligations hereunder.
     Please signify your agreement with the foregoing by signing the attached
copy of this letter in the place indicated.

                Very truly yours,
 
            Allegheny Energy Service Corporation
 
       
 
       
 
  By:   /s/ Paul J. Evanson
 
       
 
      Paul J. Evanson
Chairman, President, and
Chief Executive Officer
 
       
 
            Allegheny Energy, Inc.
 
       
 
       
 
  By:   /s/ Paul J. Evanson
 
       
 
      Paul J. Evanson
Chairman, President, and
Chief Executive Officer
 
       
 
       
AGREED AND ACCEPTED:
       
 
       
/s/ David M. Feinberg
         
David M. Feinberg
       

 